Cages & ZAVOPER RES Sr etme Le rie nice Tage Gro! +

our

District of Arizona

Office of the Clerk

Debra D. Lucas
District Court Executive / Clerk of Court
Sandra Day O'Connor U. S. Courthouse, Suite 130
401 West Washington Street, SPC 1
Phoenix, Arizona 85003-2118

Michael S. O’Brien
Chief Deputy Clerk
Evo A. DeConcini U.S. Courthouse
405 W, Congress, Suite 1500
Tucson, Arizona 85701-5010

 

 

 

 

 

\_/PILED __ LODGED
___ RECEIVED ___ COPY
1 9 2021
July 9, 2021 tt é
CLERK US D BrAict Couey
Clerk's Office ; fs oeracy ets
Maricopa County Superior Court : a
201 W Jefferson St
Phoenix, AZ 85003
ATTN: Civil File Counter
RE: REMAND TO MARICOPA COUNTY SUPERIOR COURT

District Court Case Number:_CV-21-00860-PHX-SPL

Superior Court Case Number:_CV2021-051277

Dear Clerk of Court:

Enclosed is a certified copy of the Order entered in this Court on July 9, 2021,
remanding the above case to Maricopa County Superior Court for the State of Arizona.

Sincerely,

Debra D. Lucas, DCE/Clerk of Court

s/ SS. Drapel

Deputy Clerk

 

cc: All Counsel of Record

PLEASE ACKNOWLEDGE Al Ahi THIS DOCUMENT AND RETURN IN THE

ENVELOPE PROVIDED a tes
Received By: | Dated: JUL 1 42021
